



Exhibit 10 (x)




FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EMPLOYMENT AGREEMENT
FOR
H. PALMER PROCTOR, JR.
THIS EMPLOYMENT AGREEMENT ("Agreement"), is entered into this 8th day of March
2018, effective as of the 1st day of January 2018, by and among FIDELITY
SOUTHERN CORPORATION ("Fidelity Southern"), a Georgia corporation, FIDELITY BANK
(the "Bank"), a Georgia banking corporation, and H. Palmer Proctor, Jr.
("Proctor"). Fidelity Southern and the Bank are referred to collectively as
"Fidelity." Certain capitalized terms set forth herein have the meaning given to
such terms in Section 23 of this Agreement.
WHEREAS, Proctor is the President of Fidelity Southern and President & Chief
Executive Officer (“CEO”) of the Bank;
WHEREAS, Proctor and Fidelity were party to an Employment Agreement dated
December 23, 2014, and effective as of January 1, 2015, which agreement expired
pursuant to its terms on December 31, 2017 (the “Expired Agreement”);
WHEREAS, Proctor and Fidelity desire to enter into a new employment in
substantially the same form and containing substantially the same terms and
conditions as the Expired Agreement, with certain changes as set forth herein;
WHEREAS, Fidelity Southern agrees to continue to employ Proctor as President and
the Bank agrees to continue to employ Proctor as President & CEO to provide the
services set forth herein; and
WHEREAS, Proctor agrees to accept such employment and to continue to provide
such services in accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein made and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Employment/Duties.
(a)Fidelity Southern shall employ Proctor as the President and the Bank shall
employ Proctor as the President & CEO during the term of his employment as set
forth in this Agreement and Proctor hereby accepts such employment. Proctor also
agrees to continue to serve as a member of the Boards of Directors of Fidelity
Southern and of the Bank upon his election to such positions. Proctor shall be
the President of Fidelity and President & CEO of the Bank and shall be
responsible for the day to day operations of the business of Fidelity and shall
have such authority consistent with such positions and necessary for the conduct
of such business under the general direction of the Chairman and the Board.
(b)Proctor agrees that he will at all times and to the best of his ability and
experience faithfully perform all of the duties that may be required of him
pursuant to the terms of this Agreement and shall comply with all policies and
procedures adopted by the Board or any committee thereof. Proctor shall devote
his full business time to the performance of his obligations hereunder.
(c)The term of employment of Proctor shall be for a term of three (3) years,
commencing as of January 1, 2018, and may be extended upon written agreement of
the parties; provided however, that in the event of a Change of Control, then
Proctor's employment shall be automatically extended until the





--------------------------------------------------------------------------------





earlier of (i) three years after the consummation of the Change of Control, and
(ii) Proctor's Termination of Employment for any reason (the "Employment
Period").
(d)Proctor shall be prohibited from serving as a director of other businesses
and as a member of any committee of the board(s) of directors thereof unless the
Board formally has approved such service before Proctor becomes any such
director or member of any committee of such board(s) of directors.
2.    Compensation.
(a)    Base Salary.
(i)During the Employment Period, Fidelity will pay to Proctor an aggregate
annual base salary ("Base Salary") at the rate of $500,000 per year, payable in
arrears in equal semi-monthly payments, subject to applicable withholdings and
deductions.
(ii)In the event of the Total Disability of Proctor, to the extent payments are
received by him under any employer sponsored disability program and/or under any
disability policy the premiums of which are paid by Fidelity, the payments
hereunder are to be reduced by an amount equal to any such disability payments
that are intended to replace all or a portion of any compensation Proctor loses
due to such Total Disability.
(iii)During the period commencing on the date which is one year prior to any
Change of Control and ending upon the expiration of the Employment Period,
Proctor will receive a Base Salary at least equal to the greater of (i) the
highest Base Salary payable to Proctor by Fidelity in respect of the twelve full
calendar month period immediately preceding the date which is one year prior to
a Change of Control and (ii) the highest Base Salary of Proctor payable on and
after the date which is one year prior to the Change of Control. During such
period, the Base Salary will be increased at any time and from time to time so
as to be substantially consistent with increases in base salaries generally
awarded in the ordinary course of business to other peer executives of Fidelity.
Any increase in Base Salary will not serve to limit or reduce any other
obligation to Proctor under this Agreement. The Base Salary will not be reduced
thereafter nor shall any such increase during the Employment Period be reduced
thereafter.


(b)    Incentive Compensation. During the Employment Period, Proctor shall be
eligible to participate in incentive plans and programs hereafter adopted as
determined by the Board or the Compensation Committee of the Board. In no event
will such plans and programs, including policies to provide Proctor with
incentive opportunities, savings opportunities and retirement and other benefit
opportunities, in each case, be less favorable, in the aggregate, than those
provided by Fidelity under such plans, practice, policies and programs as in
effect at any time on and after the date which is one year prior to a Change of
Control. In addition, the method of the calculation of Proctor's total incentive
compensation for each fiscal year, or part thereof, during the Employment Period
after the Change of Control will not be changed in any manner which will result
in less total incentive compensation being paid or payable to Proctor from the
maximum amount that would have been paid using the method of calculating
incentive compensation under the incentive compensation programs in effect prior
to the Change of Control.


(c)    Employee Benefit Programs. During the Employment Period, Proctor shall be
eligible to participate in all employee benefit programs, including medical,
dental and hospitalization programs, now or hereafter made available by Fidelity
to its employees and/or executives, subject to terms and conditions of such
programs, including eligibility. It is understood that Fidelity reserves the
right to modify and rescind any program or adopt new programs in its sole
discretion.
(d)    Life Insurance for Fidelity.





--------------------------------------------------------------------------------





(i)During the Employment Period, Fidelity may, in its sole discretion, maintain
bank-owned or key man life insurance on the life of Proctor and designate
Fidelity as the beneficiary. Proctor agrees to execute any documents necessary
to effect the issuance of such policy.
(ii)Fidelity agrees to maintain the Single Premium Life Insurance issued by
Northwestern Mutual Life Insurance Company (the "Northwestern Policy"), the New
York Life Policy and the West Coast Life Policy (including all replacement and
substitute policies, as hereafter mutually agreed in writing) in the face
amounts of $500,000, $500,000, and $500,000, respectively (collectively, the
"Individual Life Insurance Policies"), payable to beneficiaries designated by
Proctor or his estate or trust in lieu thereof, at all times hereafter (except
as provided in Section 3(e)), regardless of the termination of this Agreement or
Proctor's Termination of Employment hereunder including a Termination of
Employment pursuant to Section 3.


(e)    Vacation. During the Employment Period, Proctor shall be entitled to five
(5) weeks’ vacation each year. Vacation shall be taken at such times as not to
materially interfere with the business of Fidelity. The vacation time must be
taken prior to the end of each calendar year or as otherwise mutually agreed in
writing, otherwise it expires to the extent not taken.


(f)    Expenses. During the Employment Period, Fidelity shall pay all reasonable
expenses incurred by Proctor in the performance of his responsibilities and
duties for Fidelity, including without limitation, dues for country club
memberships and such reasonable civic organizations of Proctor's choice as
approved by the Compensation Committee. Proctor shall submit to Fidelity
periodic statements of all expenses so incurred in accordance with the policies
of Fidelity then in effect. Subject to such reviews as Fidelity may deem
reasonably necessary, Fidelity shall, promptly in the ordinary course of
business, reimburse Proctor for the full amount of all such expenses advanced by
Proctor.
(g)    Automobile. During the Employment Period, Fidelity shall continue to
provide Proctor with an appropriate automobile for his use and will maintain and
insure it at Fidelity's expense. At least annually, Proctor, in accordance with
the Bank's procedure, shall report business and personal usage of the
automobile.
3.    Early Termination.
(a)    Termination For Cause.
(i)Fidelity may terminate Proctor's employment as a Termination For Cause at any
time upon 10 business days' prior written notice.
(ii)Upon a Termination for Cause, Fidelity shall have no further obligation to
pay any compensation to Proctor or make available to Proctor participation under
any employee benefit program for periods after the effective date of a
Termination for Cause, other than Fidelity's obligations pursuant to Section
2(d) above with respect to the maintenance of the Individual Life Insurance
Policies. Upon a Termination for Cause, the Base Salary which accrued as of the
termination date and accrued but unused vacation pay will be paid after the
effective date of termination on the next normal payroll payment date.


(b)    Other Termination by Fidelity. Proctor may have a Termination of
Employment by Fidelity for any reason other than a Termination for Cause, death,
or Total Disability at any time upon at least 90 days' prior written notice by
Fidelity to Proctor. Upon such a Termination of Employment, the Base Salary
which accrued as of the termination date and accrued but unused vacation pay
will be paid after the effective date of termination on the next normal payroll
payment date. Any annual cash incentive compensation that is earned but unpaid
from the year prior to the year in which the Termination of Employment occurs
shall be paid after the effective date of termination on the next normal payroll
payment date. Proctor's right to additional compensation after the effective
date of termination shall cease, except that if Proctor executes a





--------------------------------------------------------------------------------





Release and the period for revocation of the Release expires before the
scheduled commencement date of payment, then beginning on the first regular
payroll date of Fidelity which occurs at least ninety (90) days following
Proctor's Termination of Employment other than a Termination for Cause, Total
Disability or death (the "Severance Commencement Date"), Proctor will be
entitled to the compensation described in this Section. The compensation
provided in this Section shall be payable to Proctor's Beneficiaries upon
Proctor's death after the amounts become payable.
(i)Proctor will be paid severance equal to the excess of (i) three times
Proctor's Final Compensation over (ii) the sum of (A) any other severance or
other similar benefits which contingently or otherwise exist as of the date of
this Agreement under any other arrangement between Proctor and Fidelity, plus
(B) the aggregate amount initially contingently payable under Section 8 of this
Agreement (the "Severance Payment.") The Severance Payment will be made net of
all required Federal and State withholding taxes and similar required
withholdings and authorized deductions.
(ii)If Proctor is entitled to a Severance Payment, Proctor also will be entitled
in addition to receive complete outplacement services, including job search,
interview skill services, job retaining and education and resume preparation,
paid by Fidelity up to a total cost of $20,000. The services will be provided by
a nationally or regionally recognized outplacement organization selected by
Proctor with the approval of Fidelity (which approval will not be unreasonably
withheld). The services will be provided for up to two (2) years after the date
Proctor becomes entitled to the Severance Payment under this Section 3(b) or
until Proctor obtains full-time employment, whichever occurs first.
(iii)If Proctor is not a Specified Employee, the Severance Payment will be
payable in 72 equal semi-monthly installments commencing on the 15th or last day
of the month immediately following the Severance Commencement Date, whichever
date occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If Proctor is a Specified
Employee, the Severance Payment shall not be payable until the first 15th or
last day of the month which is at least six months after the Termination of
Employment. All installments, which would have otherwise been required to be
made over such six-month period if Proctor had not been a Specified Employee,
shall be paid to Proctor in one lump sum payment on the first 15th or last day
of the month which is at least six months after the Termination of Employment.
After the lump sum payment, the remaining semi-monthly installments (each equal
to 1/72 of the Severance Payment) will continue on the 15th and last day of each
calendar month until all such installments are paid.
(iv)Additionally, after the Termination of Employment by Fidelity (other than a
Termination for Cause, Total Disability, or death), the employee welfare
benefits as provided in Section 2(c) shall be continued for eighteen (18) months
from the date of termination at a cost to Proctor not to exceed the amounts paid
by executives for such employee welfare benefits; provided, however, that if
continued participation in any of such employee welfare benefit plans is not
possible under the terms of such plans or any provision of law, or any provision
of law would create any adverse tax effect for Proctor or Fidelity, due to such
participation, Fidelity will provide substantially identical benefits directly
or through an insurance arrangement or pay Proctor's costs for such welfare
benefits if continued by Proctor, including as permitted under ERISA so long as
such alternative benefits or payments do not result in Fidelity being subject to
excise taxes. Notwithstanding the above, if Proctor is a Specified Employee and
if Fidelity determines that any portion of such employee welfare benefits are
subject to Section 409A of the Code, then to the extent necessary to avoid
taxation under Section 409A, Proctor will be required to pay for such employee
welfare benefits during the six-month period following his Termination of
Employment; provided; however, that on the first day after the end of such
six-month period, Fidelity will reimburse Proctor for such payments so long as
such reimbursement does not subject Fidelity to the imposition of excise taxes.
Notwithstanding the foregoing, in the event Proctor is not entitled to a
Severance payment in accordance with the provisions of the prior paragraph, then
effective on the first regular payroll date of Fidelity which occurs at least
ninety (90) days following Proctor's Termination of Employment Proctor's right
to any further such welfare benefits shall cease.





--------------------------------------------------------------------------------





(v)If Proctor violates any of the undertakings set forth in Sections 4, 5, 6 and
7 of this Agreement after the Termination of Employment, any additional
compensation and benefits under Sections 3(b)(i) & 3(b)(ii) shall cease.
(vi)If a Termination of Employment occurs at any time within one year prior to a
Change of Control, then subclause (ii) of the definition of the term "Final
Compensation" shall apply in calculating the Severance Payment, and any
additional compensation due hereunder prior to the date of the Change of Control
but remaining unpaid as of the date of the Change of Control shall be paid in a
lump sum payment upon the later of (i) the date which occurs 60 days after the
Change of Control and (ii) the date which an initial payment is due to be made
to Proctor under Section 3(b)(iv).
(vii)Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by Fidelity to or for the
benefit of Proctor (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, prior to the making of any Payments to Proctor, a calculation shall
be made comparing (i) the net after-tax benefit to Proctor of the Payments after
payment by Proctor of the Excise Tax, to (ii) the net after-tax benefit to
Proctor if the Payments had been limited to the extent necessary to avoid being
subject to the Excise Tax. If the amount calculated under (i) above is less than
the amount calculated under (ii) above, then the Payments shall be limited to
the extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the Change in Control, as
determined by the Determination Firm (as defined herein). For purposes of this
Section 3(b)(vii), present value shall be determined in accordance with Section
280G(d)(4) of the Code. For purposes of this Section 3(b)(vii), the “Parachute
Value” of a Payment means the present value as of the date of the Change in
Control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
for purposes of determining whether and to what extent the Excise Tax will apply
to such Payment. All determinations required to be made under this Section
3(b)(vii), including whether an Excise Tax would otherwise be imposed, whether
the Payments shall be reduced, the amount of the Reduced Amount, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm or compensation consulting firm mutually acceptable to
Fidelity and Proctor (the “Determination Firm”) which shall provide detailed
supporting calculations both to Fidelity and Proctor within 15 business days
after the receipt of notice from Proctor that a Payment is due to be made, or
such earlier time as is requested by Fidelity. All fees and expenses of the
Determination Firm shall be borne solely by Fidelity. Any determination by the
Determination Firm shall be binding upon Fidelity and Proctor. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments which Proctor was entitled to, but did not receive pursuant to
this section, could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder. In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by Fidelity to or for the benefit of Proctor but no later than March 15 of
the year after the year in which the Underpayment is determined to exist, which
is when the legally binding right to such Underpayment arises.
(c)    Termination by Proctor. Proctor may have a Termination of Employment by
Proctor at any time upon at least 90 days' prior written notice to Fidelity. If
the Termination of Employment by Proctor is a Termination for Good Reason, then
Proctor shall be entitled to the payments set forth in Section 3(b) hereof as
though such termination were a Termination of Employment by Fidelity other than
a Termination for Cause, death, or Total Disability. Except as provided in the
foregoing sentence, upon a Termination of Employment by Proctor, Proctor's right
to compensation after the effective date of termination shall cease. Upon such a
Termination of Employment, the Base Salary which accrued as of the termination
date and





--------------------------------------------------------------------------------





accrued but unused vacation pay will be paid after the effective date of
termination on the next normal payroll payment date.


(d)    Termination Upon Death or Total Disability. Proctor shall have a
Termination of Employment upon his death, or (10) business days after written
notice by Fidelity of termination during the continuance of Total Disability of
Proctor. Upon Termination of Employment upon death or by Fidelity upon Total
Disability, Proctor's right to compensation after the effective date of
termination shall cease. Upon such a Termination of Employment, the Base Salary
which accrued as of the termination date and accrued but unused vacation pay
will be paid after the effective date of termination on the next normal payroll
payment date. Fidelity shall have no obligation to pay any compensation for
periods after the effective date of such termination under this Section 3(d).


(i)    The term "Total Disability" means a condition of Proctor who is,by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (i) unable to engage in any substantial
gainful activity, or (ii) receiving income replacement benefits for a period of
not less than three (3) months under an accident or health plan covering
employees of Fidelity. Whether Proctor has suffered a Total Disability shall be
made in accordance with Section 409A of the Code, provided, however, that
Proctor shall have been deemed to have suffered a Total Disability if determined
to be totally disabled by the Social Security Administration or the Railway
Retirement Board, or if Proctor is determined to have suffered a Disability
under Fidelity's disability insurance program utilizing the definition provided
therein. In the event of any dispute as to the "Total Disability" of Proctor,
the matter shall be resolved by the decision of a single physician, serving as
an arbitrator, mutually selected or appointed in accordance with the rules of
the American Arbitration Association, Atlanta, Georgia. The decision of the
arbitrator shall be binding on all parties hereto. Proctor agrees to submit
medical records requested and to submit to such examination and testing
reasonably requested by such physician.
(e)    Life Insurance Policies. Termination of this Agreement, breach of this
Agreement by Proctor, or termination of the benefits payable hereunder for any
reason, including pursuant to Section 3(a), (b), (c) or (d) hereof, shall not
terminate the duty of Fidelity to maintain or continue the Individual Life
Insurance Policies pursuant to Section 2(d) hereof, including any replacement or
substitute plans or policies hereafter mutually agreed to in writing.
Notwithstanding any other provision of this Agreement, if Proctor is a Specified
Employee and if Fidelity determines that the maintenance of the Individual Life
Insurance Policies is subject to Section 409A of the Code, then, to the extent
necessary to avoid taxation under Section 409A, Proctor will be required to pay
for the maintenance of the Individual Life Insurance Policies during the
six-month period following his Termination of Employment; provided; however,
that on the first day after the end of such six-month period, Fidelity will
reimburse Proctor for such payments.


4.    Covenant Not to Compete. Proctor agrees that during his employment with
Fidelity and for a period of eighteen (18) months after Proctor's Termination of
Employment for any reason other than a Termination of Employment by Fidelity,
that Proctor shall not, on his own behalf or on another's behalf, work in any
management or executive capacity in the business of providing banking or banking
related services. This restriction shall apply only within a 50-mile radius of
3490 Piedmont Road, Atlanta, Georgia 30305. Proctor agrees that because of the
nature of Fidelity's business, the nature of Proctor's job responsibilities, and
the nature of the Confidential Information and Trade Secrets of Fidelity which
Fidelity will give Proctor access to, any breach of this provision by Proctor
would result in the inevitable disclosure of Fidelity's Trade Secrets and
Confidential Information to its direct competitors.
5.    Non-Solicitations of Clients and Customers. Proctor agrees that during his
employment with Fidelity and for a period of eighteen (18) months after
Proctor's Termination of Employment for any reason,





--------------------------------------------------------------------------------





Proctor will not directly or indirectly solicit, contact or call upon any client
or customer of Fidelity for the purpose of providing banking or banking related
services other than through Fidelity. This restriction shall apply only to any
client or customer of Fidelity with whom Proctor had material contact during the
last twelve months of Proctor's employment with Fidelity. "Material contact"
means interaction between Proctor and the client or customer which takes place
to further the business relationship. "Clients" and "customers" include, but are
not limited to, depositors and commercial, SBA or construction loan customers.


6.    Non-Solicitations of Employees. Proctor agrees that during his employment
with Fidelity and for a period of eighteen (18) months after Proctor's
Termination of Employment for any reason, Proctor will not recruit, hire or
attempt to recruit or hire, directly or by assisting others, any other employee
of Fidelity with whom Proctor had material contact during Proctor's employment
with Fidelity. This restriction shall apply only to recruiting, hiring or
attempting to recruit or hire any employee for the purpose of working in the
business of providing banking or banking related services.
7.    Confidentiality, Proprietary Information and Inventions.
(a)During the term of Proctor's employment with Fidelity, and at all times
thereafter, Proctor shall not use or disclose to others, without the prior
written consent of Fidelity, any Trade Secrets (as hereinafter defined) of
Fidelity, or any subsidiary thereof or any of their customers, except for use or
disclosure thereof in the course of the business of Fidelity (or that of any
subsidiary), and such disclosure shall be limited to those who have a need to
know.
(b)During the term of Proctor's employment with Fidelity, and for eighteen (18)
months after Proctor's Termination of Employment for any reason, Proctor shall
not use or disclose to others, without the prior written consent of Fidelity,
any Confidential Information (as hereinafter defined) of Fidelity, or any
subsidiary thereof or any of their customers, except for use or disclosure
thereof in the course of the business of Fidelity (or that of any subsidiary),
and such disclosure shall be limited to those who have a need to know.
(c)Upon Proctor's Termination of Employment for any reason, Proctor shall not
take with him any documents or data of Fidelity or any subsidiary or of any
customer thereof or any reproduction thereof and agrees to return any such
documents and data in his possession at that time.
(d)Proctor agrees to take reasonable precautions to safeguard and maintain the
confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity and all subsidiaries and customers thereof.
(e)Trade Secrets shall include only such information constituting a "Trade
Secret" within the meaning of subsection 10-1-761(4) of the Georgia Trade
Secrets Act of 1990, including as hereafter amended. Confidential Information
shall include all information and data which is protectable as a legal form of
property or non-public information of Fidelity or their customers, excluding any
information or data which constitutes a Trade Secret.
(f)Trade Secrets and Confidential Information shall not include any information
(A) which becomes publicly known through no fault or act of Proctor; (B) is
lawfully received by Proctor from a third party after Termination of Employment
without a similar restriction regarding confidentiality and use and without a
breach of this Agreement; or (C) which is independently developed by Proctor and
entirely unrelated to the business of providing banking or banking related
services.
(g)Proctor agrees that any and all information and data originated by Proctor
while employed by Fidelity and, where applicable, by other employees or
associates under Proctor's direction or supervision in connection with or as a
result of any work or service performed under the terms of Proctor's employment,
shall be promptly disclosed to Fidelity, shall become Fidelity's property, and
shall be kept confidential by Proctor. Any and all such information and data,
reduced to written, graphic, or other tangible form and any and all copies and
reproduction thereof shall be furnished to Fidelity upon request and in any case
shall be returned to Fidelity upon Proctor's Termination of Employment.





--------------------------------------------------------------------------------





(h)Proctor agrees that Proctor will promptly disclose to Fidelity all inventions
or discoveries made, conceived, or for the first time reduced to practice in
connection with or as a result of the work and/or services Proctor performs for
Fidelity.
(i)Proctor agrees that he will assign the entire right, title, and interest in
any such invention or inventions and any patents that may be granted thereon in
any country in the world concerning such inventions to Fidelity. Proctor further
agrees that Proctor will, without expense to Fidelity, execute all documents and
do all acts which may be necessary, desirable, or convenient to enable Fidelity,
at its expense, to file and prosecute applications for patents on such
inventions, and to maintain patents granted thereon.
8.    Consideration for Non-Compete, Non-Solicitation and Non-Disclosure
Provisions. In consideration of Proctor's undertakings set forth in Sections 4,
5, 6 and 7 above, with respect to periods after Termination of Employment,
Fidelity will pay Proctor a "Non-Compete Benefit" as described below. If Proctor
is not a Specified Employee, the Non-Compete Benefit will be payable in 36 equal
semi-monthly installments, each installment in an amount equal to sixty percent
(60%) of his Base Salary in effect immediately prior to the Termination of
Employment divided by 24, commencing on the 15th or last day of the month
immediately following the date of the Termination of Employment, whichever date
occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If Proctor is a Specified
Employee, the Non-Compete Benefit shall not become payable until the first 15th
or last day of the month which is at least six months after Proctor's
Termination of Employment. All installments which would have otherwise been
required to be made over such six-month period if Proctor had not been a
Specified Employee, shall be paid to Proctor in one lump sum payment on the
first 15th or last day of the month which is at least six months after Proctor's
Termination of Employment. After the lump sum payment, the remaining
semi-monthly installments (each equal to sixty percent (60%) of his Base Salary
in effect immediately prior to Termination of Employment divided by 24) will
continue on the 15th and last day of each calendar month until all such
installments are paid. If Proctor violates any of the undertakings set forth in
Sections 4, 5, 6 and 7 of this Agreement, Proctor waives and forfeits any and
all rights to any further payments under this Agreement (other than any amounts
due under the Individual Life Insurance Policies), including but not limited to,
any additional payments, compensation or severance he may otherwise be entitled
to receive under this Agreement, whether pursuant to this Section or otherwise.


9.    Specific Performance. Because of Proctor's knowledge and experience,
Proctor agrees that Fidelity shall be entitled to specific performance, an
injunction, temporary injunction or other similar relief without the posting of
a bond or other security in addition to all other rights and remedies it might
have for any violation of the undertakings set forth in Sections 4, 5, 6 and 7
of this Agreement. In any such court proceeding, Proctor will not object thereto
and claim that monetary damages are an adequate remedy.


10.    No Setoff. Nothing in this Agreement will limit or otherwise affect such
rights as Proctor may have under any other contract or agreement with Fidelity
or Affiliates, except as specifically set forth in such contract or agreement.
No payments or benefits payable to or with respect to Proctor pursuant to this
Agreement will be reduced by any amount Proctor may earn or receive from
employment with another employer or from any other source. In no event will
Proctor be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Proctor under any of the provisions of this
Agreement and, except as provided in Section 3(b) with respect to outplacement
services, such amounts which are available under this Agreement will not be
reduced whether or not Proctor obtains other employment. Amounts which
constitute vested benefits or which Proctor is otherwise entitled to receive
under any employee benefit plan, policy, practice or program of or any contract
or agreement (collectively, "programs") with Fidelity at or subsequent to
Proctor's Termination of Employment will be payable in accordance with such
programs.







--------------------------------------------------------------------------------





11.    Indemnification of Proctor. Fidelity shall indemnify Proctor and shall
advance reimbursable expenses incurred by Proctor in any proceeding against
Proctor, including a proceeding brought in the right of Fidelity, as a director
or officer of Fidelity or any subsidiary thereof, except claims and proceedings
brought directly by Fidelity against Proctor, to the fullest extent permitted
under the Articles of Incorporation and By-Laws of Fidelity and the Georgia
Business Corporation Code, as amended from time to time. Such indemnities and
advances shall be paid to Proctor on the next normal payroll payment date after
Proctor's rights to such amounts are no longer in dispute.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been
given upon receipt when delivered by hand or upon delivery to the address of the
party determined pursuant to this Section when delivered by express mail,
overnight courier or other similar method to such address or by facsimile
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or five (5) business days after deposit of the notice in the
US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other party:
If to Fidelity:
Fidelity Southern Corporation 3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Board of Directors
If to Proctor:
H. Palmer Proctor, Jr.
c/o Fidelity Southern Corporation 3490 Piedmont Road, Suite 1550 Atlanta,
Georgia 30305
With a copy to:
H. Palmer Proctor, Jr. 900 Club Station Drive Atlanta, GA 30319


13.    Binding Effect; Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon and enforceable by Proctor and his estate,
personal representatives and heirs, and by Fidelity and its successors and
assigns. This Agreement and the payments hereunder may not be assigned, pledged
or otherwise hypothecated by Proctor. Fidelity will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Fidelity to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Fidelity would be required to perform it if no such succession had
taken place. As used in this Agreement, "Fidelity" will mean Fidelity as herein
defined and any successor to its business or assets which assumes this Agreement
by operation of law or otherwise.
14.    Entire Agreement. This Agreement, including the Individual Life Insurance
Policies and the Salary Continuity Agreement, are intended by the parties hereto
to constitute the entire understanding of the parties with respect to the
employment of Proctor as an employee and officer of Fidelity and election as a
member of the Board of Fidelity and supersedes all prior agreements and
understandings, oral or written.





--------------------------------------------------------------------------------





15.    Binding Arbitration. Except as otherwise specifically provided herein,
including
as provided in Section 9 hereof, Specific Performance, all disputes arising
under this Agreement shall be submitted to and settled by arbitration.
Arbitration shall be by one (1) arbitrator selected in accordance with the rules
of the American Arbitration Association, Atlanta, Georgia ("AAA") by the AAA.
The hearings before the arbitrator shall be held in Atlanta, Georgia and shall
be conducted in accordance with the rules existing on the date thereof of the
AAA to the extent not inconsistent with this Agreement.
16.    Litigation Expenses.
(a)Fidelity agrees to pay or reimburse Proctor promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which Proctor may
reasonably incur as a result of any contest (regardless of the outcome thereof
unless a court of competent jurisdiction determines that Proctor acted in bad
faith in initiating the contest) by Fidelity, any Affiliate, Proctor or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement (including as a result of any contest by Proctor about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Section 7872
(f)(2)(A) of the Code; provided however, that the reasonableness of the fees and
expenses must be determined by an independent arbitrator, using standard legal
principles, mutually agreed upon by Fidelity and Proctor in accordance with
rules set forth by the American Arbitration Association. Such payments and
reimbursements shall be paid to Proctor or on Proctor's behalf on or by the next
normal payroll payment date after Proctor's rights to such amounts are no longer
in dispute; provided, however, that if Proctor is a Specified Employee such
payments shall not be made before the date that is six months after the date of
Proctor's Termination of Employment.
(b)If there is any dispute between Fidelity and Proctor, in the event of any
Termination of Employment by Fidelity or by Proctor, then, unless and until
there is a final, nonappealable judgment by a court of competent jurisdiction
declaring that Proctor is not entitled to benefits under this Agreement,
Fidelity will pay or cause to be paid all amounts, and provide all benefits, to
Proctor or Proctor's Beneficiaries in the event of Proctor's death, that
Fidelity would be required to pay or provide pursuant to this Agreement.
Fidelity will not be required to pay any disputed amounts pursuant to this
subsection except upon receipt of an undertaking (which may be unsecured) by or
on behalf of Proctor to repay all such amounts to which Proctor is ultimately
adjudge by such court not to be entitled.
17. Amendments. This Agreement may not be amended or modified except in writing
signed by both parties.


18.    Waivers. The failure of either party to insist upon the strict
performance of any provision hereof shall not constitute a waiver of such
provision. All waivers must be in writing.
19.    Future Employers. Fidelity may notify anyone employing Proctor or
evidencing an intention to employ Proctor as to the existence and provisions of
this Agreement and may provide any such person or organization a copy of this
Agreement. Proctor agrees that for a period of 18 months after Proctor's
Termination of Employment for any reason, Proctor will provide Fidelity the
identity of any employer Proctor goes to work for along with Proctor's job title
and anticipated job duties with any such employer.
20.    Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the State of Georgia, excluding its conflicts of laws.
21.    Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement will not be
affected thereby.
22.    Compliance with Section 409A and Applicable Laws. This Agreement is
intended to satisfy the requirements of Code Section 409A and shall be construed
and interpreted in accordance therewith. Notwithstanding any other provision of
this Agreement, Fidelity's obligations under this Agreement shall be subject to
compliance with applicable laws and regulations, including without limitation,
regulations





--------------------------------------------------------------------------------





addressing Golden Parachute and Indemnification Payments (12 CFR § 359) (the
"Rules"). In consideration for the benefits Proctor will receive pursuant to the
terms of this Agreement, Proctor hereby voluntarily waives any claim against the
United States or Fidelity for any changes to the payments or benefits that are
required to comply with the Rules. Proctor acknowledges that the Rules may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called "golden
parachute" agreements) that are provided for under this Agreement. This waiver
includes all claims Proctor may have under the laws of the United States or any
state related to the requirements imposed by the Rules, including without
limitation a claim for any compensation or other payments Proctor would
otherwise receive, any challenge to the process by which the Rules were adopted
and any tort or constitutional claim about the effect of the Rules on Proctor's
employment relationship.
23.    Definitions. For purposes of this Agreement:
(a)"Affiliate" means any entity with whom Fidelity would be considered a single
employer under Code Sections 414(b) or 414(c).
(b)"Beneficiary" means the person or entity designated by Proctor, by a written
instrument delivered to Fidelity, to receive any benefits payable under this
Agreement in the event of Proctor's death. If Proctor fails to designate a
Beneficiary, or if no Beneficiary survives Proctor, such benefits on the death
of Proctor will be paid to Proctor's estate.
(c)"Change of Control" means the occurrence hereafter of any event described in
(i), (ii) or (iii) below.
(i)    Any "person" or persons acting as a groupforCode Section 409A
purposes, acquires stock of Fidelity Southern or the Bank which together with
stock held by such person or group represents more than fifty percent (50%) of
the combined voting power represented by the outstanding voting securities of
Fidelity Southern or the Bank, as the case may be.
(ii) The date a majority of the members of the Board of Directors of Fidelity
Southern is replaced in any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election.
(iii) The date that any person or persons acting as a group within the
contemplation of Code Section 409A acquires substantially all of the gross fair
market value (determined without regard to any liabilities associated with the
assets) of the assets of Fidelity Southern or the Bank, as approved by the
shareholders of Fidelity Southern or the Bank, as the case may be.
The foregoing will be construed and applied in a manner consistent with the
requirements of Code Section 409A for the avoidance of additional taxes. If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.
(d)    "Code" means the Internal Revenue Code of 1986, as amended.
(e)    "Compensation" means the total compensation paid to Proctor by Fidelity
and any Affiliate which is or will be reportable as income under the Code on
Internal Revenue Service Form W-2, (i) plus any amount contributed by Proctor
pursuant to a salary reduction agreement, which is not includable in gross
income under Code Sections 125 or 402(g) or under any other program that
provides for pre-tax salary reductions and compensation deferrals; (ii) plus any
amount of Proctor's compensation which is deferred under any other plan or
program of Fidelity and (iii) reduced by any income reportable on Form W-2 that
is attributable to the exercise of any stock option or other equity award.
(f)    "Final Compensation" means (i) in the event a Termination of Employment
occurs more than one year prior to a Change of Control, Proctor's Base Salary at
the time of the Termination of Employment and (ii) in the event a Termination of
Employment occurs on or after the date which is one year prior to a Change of
Control, the highest of (1) Proctor's Compensation for the 12 full calendar
months immediately preceding the Change of Control; (2) Proctor's Base Salary
payable by Fidelity in effect





--------------------------------------------------------------------------------





immediately preceding the Change of Control or (3) Proctor's Base Salary as set
by Fidelity effective at any time during the Employment Period.
(g)    "Release" means a general release that releases Fidelity, its Affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors and assigns from any and all
employment related claims Proctor or Proctor's successors and Beneficiaries
might then have against them (excluding any claims for vested benefits under any
employee pension plan of Fidelity), in the form attached hereto as Attachment A.
(h)    "Specified Employee" has the meaning set forth for the term specified
employee in Section 409A(a)(2)(B)(i) of the Code and the rules and regulations
adopted thereunder.


(i)    "Termination for Cause" means a Termination of Employment by Fidelity for
any of the following acts or omissions by Proctor: (1) any act or omission
requiring Fidelity to terminate Proctor in order to comply with Section 19 of
the Federal Deposit Insurance Act, 12 USC Section 1829(a), (2) the commission of
a felony or any other crime involving moral turpitude or the pleading of nolo
contendere to any such act, (3) the commission of any act or acts of dishonesty
when such acts are intended to result or result, directly or indirectly, in gain
or personal enrichment of Proctor or any related person or affiliated company
and are intended to cause harm or damage to Fidelity or its subsidiaries, (4)
the illegal use of controlled substances, (5) the misappropriation or
embezzlement of assets of Fidelity or its subsidiaries, (6) the breach of any
other material term or provision of this Agreement to be performed by Proctor
(other than pursuant to Sections 4, 5, 6 or 7) which have not been cured within
thirty (30) days of receipt of written notice of such breach from the Board, or
(7) the breach of any provision of Section 4, 5, 6 or 7 during Proctor's
employment.
(j)    "Termination for Good Reason" means a Termination of Employment by
Proctor due to the occurrence of one or more of the following events which are
not corrected within thirty (30) days after receipt of written notice from
Proctor to Fidelity:
(i)there is a material change in Proctor's position or responsibilities
(including reporting responsibilities) which, in Proctor's reasonable judgment,
represents an adverse change from Proctor's status, title, position or
responsibilities;
(ii)the assignment to Proctor of any duties or responsibilities which are
materially inconsistent with the position or responsibilities of Proctor;
(iii)any removal of Proctor from or failure to reappoint or reelect Proctor to
any of the positions Proctor held;
(iv)there is a material reduction in Proctor's rate of Base Salary or a change
in the manner the incentive compensation of Proctor is calculated and such
change will result in a reduction of the incentive compensation of Proctor;
(v)the requiring of Proctor to relocate his principal business office to any
place outside a fifteen (15) mile radius from Proctor's current place of
employment in Atlanta, Georgia (reasonable required travel on Fidelity's
business shall not constitute a relocation of Proctor's principal business
office);
(vi)the failure of Fidelity to continue in effect any Welfare Plan, Individual
Life Insurance Policy or other compensation plan, program or policy in which
Proctor is participating without substituting plans providing Proctor with
substantially similar or greater benefits, or the taking of any action by
Fidelity which would materially and adversely affect Proctor's participation in
or materially reduce Proctor's benefits under any of such plans or deprive
Proctor of any material fringe benefit enjoyed by Proctor; or
(vii)the material breach of any provision of this Agreement which is not timely
corrected by Fidelity upon thirty (30) days prior written notice from Proctor;
provided, however, that Proctor must provide notice to Fidelity within 90 days
of obtaining knowledge of any of the events listed above and





--------------------------------------------------------------------------------





Proctor must terminate his employment no later than two years from the date of
the occurrence of any of the foregoing events in order for such termination to
be deemed a "Termination for Good Reason."


(k)    "Termination of Employment" means the termination of Proctor's
employment with Fidelity Southern, the Bank and all Affiliates. It is intended
that a separation from service, as determined in accordance with Section 409A of
the Code and the regulations and other guidance issued thereunder, shall be
required for a Termination of Employment and, for such purpose, a separation
from service shall be deemed to occur if the parties expect that Proctor will
not perform any future services in any capacity for Fidelity Southern, the Bank
or any Affiliate, whether as an employee or otherwise, or if parties expect such
services will materially decrease to such an extent that the decrease would give
rise to a presumption pursuant to the regulations under Section 409A of the Code
that a separation from service had occurred.
24.    Counterparts. This Agreement be executed in counterparts (which may be
exchanged by facsimile or e-mail), each of which is deemed an original, but
which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




FIDELITY SOUTHERN CORPORATION




By:/s/Kevin S. King, Esq.
Name: Kevin S. King, Esq.
Title: Chairman, Compensation Committee




FIDELITY BANK




By:/s/Kevin S. King, Esq.
Name: Kevin S. King, Esq.
Title: Chairman, Compensation Committee




EMPLOYEE




/s/H. Palmer Proctor, Jr.
H. Palmer Proctor, Jr.











--------------------------------------------------------------------------------





ATTACHMENT A
FORM OF RELEASE
This Release ("Release") is entered into by and between H. Palmer Proctor, Jr.
("Employee"), an individual, and Fidelity Southern Corporation, a Georgia
corporation, and its wholly owned subsidiary Fidelity Bank, a Georgia banking
corporation (referred to herein collectively as "Employer" or the "Company")
(collectively referred to as the "Parties").
Employee acknowledges that his employment with the Company was effectively
separated as of (the Separation Date). Employee further acknowledges that, in
the absence of this Release he would have no entitlement to the severance
benefit conferred in the Employment Agreement effective as of January 1, 2018,
that this severance benefit constitutes a substantial economic benefit to him,
and that this benefit constitutes good and valuable consideration for this
Release.
Employee hereby waives, releases, and discharges the Company, its past and
present parents, subsidiaries, divisions, and affiliated companies, its
respective past and present stockholders, directors, officers, employees,
agents, and insurers (collectively the "Company"), from any and all claims,
demands, damages, and causes of action ("Claims") of every kind and nature,
whether known or unknown, or suspected or unsuspected, which Employee has or may
have, arising out of any matter whatsoever that occurred at any time up to the
date of his execution of this Release, with the exception of any claim for
future obligations of the Company to pay additional compensation or benefits as
set forth in the Employment Agreement. This General Release specifically
includes, but is not limited to, any and all Claims:
a.Arising out of or in any way related to Employee's employment or the
separation of his employment with the Company;
b.Arising under or based on the Equal Pay Act of 1963, Title VII of the Civil
Rights Act of 1964 ("Title VII"), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Americans with Disabilities Act of 1990 ("ADA"), the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Worker
Adjustment Retraining Notification Act of 1988, the Employee Retirement Income
Security Act of 1974, or any other federal, state, county or local law, statute,
ordinance, decision, order, policy or regulation prohibiting employment
discrimination, harassment or retaliation, or otherwise creating rights or
claims for employees,;
c.Arising under or based on the Age Discrimination in Employment Act of 1967
("ADEA"), as amended by the Older Workers Benefit Protection Act ("OWBPA"), and
alleging a violation thereof based on any action or failure to act by the
Company at any time prior to the effective date of this Release;
Employee specifically represents that he has read and understands this Release,
and understands fully the final and binding effect of this Release. EMPLOYER
hereby advises EMPLOYEE that before signing this Release, he may take twenty-one
(21) days to consider the Release. Employee further agrees that the only
promises made to him to sign this Agreement and Release are those stated in the
Agreement and Release and that he has signed this Agreement and Release
voluntarily with the full intent of releasing the Company and all others
identified in the foregoing paragraphs from any and all claims relating to or
arising out of his employment with the Company. EMPLOYER hereby advises EMPLOYEE
in writing to discuss this Release with his attorney (at his own expense) prior
to execution, and he has done so to the extent he deemed it appropriate.
Additionally, in accordance with federal law, this Release may be revoked in
writing by Employee at any time within seven (7) days after the date the Release
is signed by Employee and this Release shall not be effective until the
expiration of such seven day period. Finally, Employee agrees and acknowledges
that if he signs this Release before the expiration of said twenty-one (21) day
period referred to hereinabove, that he has affirmatively waived such twenty-one
day minimum period, but will still have the





--------------------------------------------------------------------------------





seven (7) calendar days within which to revoke this Release. Employee expressly
understands that he is knowingly and voluntarily waiving any claim for age
discrimination that he may have under the Age Discrimination in Employment Act.


As part of the foregoing Release, Employee acknowledges that he is waiving his
right to any recovery, compensation, or other legal, equitable or injunctive
relief from the Company in any administrative, arbitral, judicial or other
action brought by or on behalf of Employee in connection with any Claim released
in this Release.


FIDELITY SOUTHERN CORPORATION




By:
Name: Kevin S. King, Esq.
Title: Chairman, Compensation Committee




FIDELITY BANK




By:_________________________________
Name: Kevin S. King, Esq.
Title: Chairman, Compensation Committee




EMPLOYEE




___________________________________________
H. Palmer Proctor, Jr.









